Citation Nr: 1445195	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to Department of Veterans Affairs (VA) nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to April 1963 and in the Reserves until November 1968.  He died in October 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the VA Regional Office (RO) in St. Paul, Minnesota.  The claim has since been transferred to the RO in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran died in October 2010.

2.  The cause of the Veteran's death was lung cancer due to or as a consequence of pneumonia.

3.  Neither lung cancer nor pneumonia manifested during service or within one year of separation from service, and they are not shown to be causally related to service.

4.  The Veteran was not in receipt of service connection for any disability.

5.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.

6.  There were no pending claims for VA benefits at the time of the Veteran's death from lung cancer and pneumonia on October 27, 2010.

7.  The Veteran did not serve on active duty for ninety days or more during a period of war.

8.  The Veteran was not, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).

3.  Entitlement to an award of accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.1000 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The service requirements for eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The duty to notify was satisfied by way of a letter sent to the appellant in December 2010, prior to the initial adjudication in January 2011, which informed her of the foregoing, as well as her duty and the VA's duty for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, private treatment records, and the appellant's lay statements have been obtained.  The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Cause of Death

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability of service origin.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The appellant contends in her February 2012 substantive appeal that the Veteran's lung cancer was the result of exposure to Agent Orange in Vietnam.

The Veteran died in October 2010.  The death certificate lists the cause of death as lung cancer due to or as a consequence of pneumonia.

At the time of the Veteran's death, service connection was not in effect for any disability.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of lung cancer or pneumonia.  In Reports of Medical Examination at separation from active service in March 1963, and in the Reserves in January 1964, clinicians found that the Veteran's lungs and chest were normal.  See STR-Original, received September 23, 2013, at pp. 26, 28.  Likewise, in his January 1964 Report of Medical History, the Veteran reported that he did not have shortness of breath, pain or pressure in his chest, or a chronic cough.  Id., p. 27.  Consequently, the Board finds that the Veteran did not have lung cancer or pneumonia in service.  Further, there is no competent and credible evidence linking the Veteran's lung cancer or pneumonia to service.

The Veteran's service personnel records do not show that the Veteran served in Vietnam.  There is no statement of record from the Veteran to the effect that he served in Vietnam, and neither is there any statement of record from anyone who purports to have seen or served with him in Vietnam.  In January 2011, the National Personnel Records Center (NPRC) determined that there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam.

Further, the Veteran's records do not show exposure to herbicides of the type contemplated by 38 C.F.R. § 3.307(a)(6)(i) from any areas other than Vietnam, or service in areas where such exposure is known.

The Board finds that the Veteran's service personnel records and the January 2011 NPRC finding outweigh the appellant's unsubstantiated assertion that the Veteran served in Vietnam.

There is no competent and credible evidence linking the causes of the Veteran's death to service, and he is not in receipt of service connection for any disability.  The preponderance of the evidence is therefore against finding that service or a service-connected disability caused or materially contributed to the Veteran's death.  Reasonable doubt does not arise and the claim is denied.

Dependency and Indemnity Compensation

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Thus, the only ways for an appellant to prevail on a claim under 38 U.S.C.A. § 1318 are (1) to show that the veteran met the statutory duration requirements for a total disability rating at the time of death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met here.  In this regard, the Veteran was not in receipt of service connection for any disability.  Further, there is no assertion or finding of clear and unmistakable error in a prior decision.

In sum, the Board finds that the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  Rodriguez, 511 F.3d 1147 (Fed. Cir. 2008).  As such, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  As there were no pending claims for VA benefits or any indication in the record of a desire to file a claim for such benefits at the time of the Veteran's death, there is no basis for a favorable disposition of the appeal.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Death Pension

Death pension is a benefit payable to a veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3.

Here, the Veteran's Department of Defense (DD) Form 214 indicates that he served on active duty from November 1962 to April 1963; as such, he had no active service during a period of war.  38 C.F.R. § 3.2.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  See Venturella v. Gober, 10 Vet. App. 340 (1997); see also Duro v. Derwinski, 2 Vet. App. 530 (1992).  Additionally, the Veteran was not receiving or entitled to receive compensation or retirement pay for a service-connected disability at the time of his death.  The appellant's February 2012 argument that the Veteran served in Vietnam is outweighed by the contrary finding by the NPRC in January 2011, as well as his service personnel records.

Where, as here, the qualifications for death pension benefits are not met, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.

Entitlement to VA death pension benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


